Morris, C. J.
Appeal from a judgment upon a verdict in favor of the plaintiffs, in an action to recover damages for false representations in a trade of real estate. Respondents authorized appellant, a real estate broker, to dispose of their equity in ten Seattle lots. Under this authority, appellant secured a trade for forty acres of land in Yakima county. Respondents, alleging that they were induced to make the trade through fraudulent representations as to the character and value of the Yakima county land, brought this action against the broker and recovered judgment, from which this appeal is taken.
Several questions are raised by the appeal, but as our conclusion as to one necessitates a new trial, this only will be noted. In instructing the jury as to the measure of damages, the lower court charged that such measure would be the difference between the market value of- the Seattle lots and the market value of the forty acres in Yakima county on the day of the trade. This was clearly error. The measure of respondents’ damage would be the actual loss sustained by *89them and no more. “Actual damages means a just compensation for the wrong suffered.” Scribner v. Palmer, 81 Wash. 470, 142 Pac. 1166. The wrong suffered by respondents, if any, was not to be measured by the market value of the Seattle lots, but only by the value of the interest they lost. The appellant alleges that respondents authorized it to sell their equity in the Seattle lots, and the value of such equity is the only loss complained of. The damages suffered, then, would be based upon the value of respondents’ equity, since that is all that they lost; not the market value of the entire holding.
For this error the judgment is reversed, and the cause remanded for a new trial.
Mount, Chadwick, Ellis, and Fullerton, JJ., concur.